Per Curiam.
This case was brought in the First District Court of Newark to recover damages for an alleged assault and battery upon Stella Lazarek, wife of the plaintiff Kazimierz Lazarek. The case was tried by the court without a jury resulting in a judgment for the plaintiffs for $100.
The cause of action grew out of the sale of furniture to the plaintiffs on the installment plan. A mistake had been made as to the amount of money due.
*455The state of the case set up on appeal shows that the questions involved on the trial of the case were questions of fact for the trial judge to determine. We find no error in the record and no legal reason for disturbing the judgment.
The judgment of the District Court is therefore affirmed.